DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-Final Office action dated 11/24/2020, and amendment to the claims, and specification, filed on 2/18/2021 have been entered and made of record. 

In light of Applicant’s amendment, the objections of record with respect to the specification, the title, has been withdrawn.

In light of Applicant’s amendment of claim 1 to recite the structures responsible to perform the functional limitations of the claim, Examiner agrees that these claims are no longer to be interpreted under 35 U.S.C. 112(f). 

Status of Claims 
Claims 1-2 and 4-10 are pending. Claim 3 is cancelled.

Response to Arguments
Examiner has reviewed Applicant’s arguments filed with the Office on February 18, 2021. Applicant’s arguments presented in pages 6-8 of the reply with respect to the rejections of claims under 35 U.S.C. 102(a)(1) and 103 have been carefully considered; but, they are not found to be persuasive. Examiner acknowledges that the Applicant would desire to recite the broadest claim set possible; but, it should also be noted that claims presented in an application would be It will be appreciated by those skilled in the art that various other realizations of the transfer function of the combiner 414 (e.g., comprising a Heaviside step function, a sigmoidal function, such as the hyperbolic tangent, Gauss error function, or logistic function, and/or a stochastic operation) may be applicable.” Any of the continuous functions mentioned above is stated as having the potential of being comprised within the teaching signal (Izhikevich, paragraph 0134). In addition, paragraph 133 discloses the determination of an “overriding” function which determines if certain essential components of the transfer function are present or relevant with respect to the combiner, which corresponds to the acquisition of relevance with respect to the continuous function utilized in the construction of the teaching signal.  Accordingly, because of Applicant’s modification of the independent claims to include THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable by Tsukamoto (JP 2012-128638) in view of Izhikevich (US20150283701).
Regarding claim 1, Tsukamoto teaches: “An image processing device comprising: a processor; and memory storing executable instructions that, when executed by the processor, causes the processor to perform as an acquisition unit that acquires an image for learning used for machine learning (Page 2, paragraph 5, line 1;  “Therefore, the image processing apparatus of the present invention is extracted by an image acquisition unit that acquires an image”); a target region setting unit that sets, to the image, a target region including a detection target;(Page 3, Paragraph 2, lines 1-2;a target model/ target region, element 220, is set based on a detection target, i.e. a known feature quantity, element 231)  a detection region setting unit that sets, to the image, a detection region in which a teaching signal is required to be set; ( Page 2, paragraph 5, line 5; “ and a detecting means for detecting a detection region of the object in the image based on the likelihood calculated by the likelihood calculating means.”) , and a teaching signal setting unit that sets, to the detection region, a teaching signal that may take three or more values in accordance with a relevance between the detection region and the target region.” (Page 5, paragraph 2, lines 7-9; “Based on the likelihood calculated from the likelihood calculation unit 103, the target detection unit 104 identifies a position and a region of a target having a higher likelihood than an arbitrary threshold value set in advance. As a result of the identification, the extracted target areas are indicated by 330 to 360. The obtained target detection results 330 to 360 are output to the model part position calculation unit 605.” Corresponds to a teaching signal since it orchestrates the location of the output of the updated image. Paragraph 2 also discloses the extraction of a position of a target, the region of a target, and the specific part of the model of alignment located within a certain area, which may be interpreted to correspond to the acquisition of 3 values with respect to the relevance between the detection and target regions.)
Tsukamoto does not explicitly teach: wherein the teaching signal is a value calculated from a continuous function in which the relevance is used as a variable.
In an analogous field of endeavor Izhikevich discloses wherein the teaching signal is a value calculated from a continuous function in which the relevance is used as a variable. (Paragraphs 0133 and 0134; “It will be appreciated by those skilled in the art that various other realizations of the transfer function of the combiner 414 (e.g., comprising a Heaviside step function, a sigmoidal function, such as the hyperbolic tangent, Gauss error function, or logistic function, and/or a stochastic operation) may be applicable.” Any of the continuous functions mentioned above is stated as having the potential of being comprised within the teaching signal (Izhikevich, paragraph 0134). In addition, paragraph 133 discloses the determination of an “overriding” function which determines if certain essential components of the transfer function are present or relevant with respect to the combiner, which corresponds to the acquisition of relevance with respect to the continuous function utilized in the construction of the teaching signal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto such that: wherein the teaching signal is a value calculated from a continuous function in which the relevance is used as a variable, as taught by Izhikevich. One of ordinary skill in the art would have been motivated to make this combination in order to “aid the learning process of the operation” (Izhikevich, Paragraph 0134). Accordingly, the combination of Tsukamoto and Izhikevich discloses the invention of claim 1.
Regarding claim 2, the combination of Tsukamoto and Izhikevich teaches: “The image processing device according to claim 1, wherein the relevance is a value in accordance with an area of a portion in which the detection region overlaps with the target region.”(Tsukamoto, Page 4, paragraph 2; the detection region and the training model within the prior art are overlapped within the invention and an alignment result, corresponds with the calculation of the relevance, is made based on the model and detection)
Regarding claim 4, Tsukamoto does not specifically disclose: “wherein the continuous function is a logistic function.”
	However, in an analogous field of endeavor, Izhikevich discloses: “wherein the continuous function is a logistic function.” (Paragraph 0133, lines 4-9, “It will be appreciated by those skilled in the art that various other realizations of the transfer function of the combiner 414 (e.g., comprising a Heaviside step function, a sigmoidal function, such as the hyperbolic tangent, Gauss error function, or logistic function, and/or a stochastic operation) may be applicable.”; discloses the applicability of a logistic function being the continuous function of the disclosed invention.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto such that: “the continuous function is a logistic function.” as taught by Izhikevich in order to “aid the learning process of the operation” (Izhikevich, Paragraph 0134). Accordingly, the combination of Tsukamoto and Izhikevich discloses the invention of claim 4. 
Regarding claim 6, the combination of Tsukamoto and Izhikevich teaches: “The image processing device according to claim 1, wherein the target region has a shape such that at least a portion of the target region circumscribes the detection target. (Tsukamoto, Page 4, paragraph 1, lines 3-4; “The alignment unit 106 aligns the images of the regions 330, 340, 350, and 360 detected based on the corresponding points obtained from the corresponding point extraction unit 105 and the target model 220.” the target region is aligned with the detection region of the disclosed invention therefore a portion of the target region circumscribes the detection target.)
Regarding claim 7, the combination of Tsukamoto and Izhikevich teaches: “The image processing device according to claim 1, wherein the target region is rectangular.”(Tsukamoto, Page 4, paragraph 1, lines 3-4; “The alignment unit 106 aligns the images of the regions 330, 340, 350, and 360 detected based on the corresponding points obtained from the corresponding point extraction unit 105 and the target model 220”; elements 330, 340, 350, and 360 are rectangular and correspond to target regions within this invention)
 “The image processing device according to claim 1, wherein the detection region is rectangular.” (Tsukamoto, Page 4, paragraph 2, lines 1-2; “The learning unit 107 extracts the target detection result from the image based on the results 436, 446, 456, and 466 of the alignment unit 106, and learns by matching the position of the model obtained by the learning so far”; elements 436, 446, 456, and 466 are rectangular and correspond to detection regions within this invention.)
Regarding claim 9 the combination of Tsukamoto and Izhikevich teaches: “ An image processing method (Tsukamoto, Page 6, “Other embodiments”, lines 1-3; describes the invention as a process to be executed) comprising: acquiring an image for learning used for machine learning; (Tsukamoto, Page 2, paragraph 5, line 1;  “Therefore, the image processing apparatus of the present invention is extracted by an image acquisition unit that acquires an image”);  setting, to the image, a target region including a detection target; (Tsukamoto, Page 3, Paragraph 2, lines 1-2;a target model/ target region, element 220, is set based on a detection target, i.e. a known feature quantity, element 231)   setting, to the image, a detection region in which a teaching signal is required to be set; (Tsukamoto, Page 2, paragraph 5, line 5; “ and a detecting means for detecting a detection region of the object in the image based on the likelihood calculated by the likelihood calculating means.”),  and setting, to the detection region, a teaching signal that may take three or more values in accordance with a relevance between the detection region and the target region.” (Tsukamoto, Page 5, paragraph 2, lines 7-9; “Based on the likelihood calculated from the likelihood calculation unit 103, the target detection unit 104 identifies a position and a region of a target having a higher likelihood than an arbitrary threshold value set in advance. As a result of the identification, the extracted target areas are indicated by 330 to 360. The obtained target detection results 330 to 360 are output to the model part position calculation unit 605.”; Corresponds to a teaching signal since it orchestrates the location of the output of the updated image. Paragraph 2 also discloses the extraction of a position of a target, the region of a target, and the specific part of the model of alignment located within a certain area, which may be interpreted to correspond to the acquisition of 3 values with respect to the relevance between the detection and target regions.), wherein the teaching signal is a value calculated from a continuous function in which the relevance is used as a variable. (Izhikevich, Paragraph 0133 and 0134; “It will be appreciated by those skilled in the art that various other realizations of the transfer function of the combiner 414 (e.g., comprising a Heaviside step function, a sigmoidal function, such as the hyperbolic tangent, Gauss error function, or logistic function, and/or a stochastic operation) may be applicable.” Any of the continuous functions mentioned above is stated as having the potential of being comprised within the teaching signal (Izhikevich, paragraph 0134). In addition, paragraph 133 discloses the determination of an “overriding” function which determines if certain essential components of the transfer function are present or relevant with respect to the combiner, which corresponds to the acquisition of relevance with respect to the continuous function utilized in the construction of the teaching signal.) The reasons for combining Tsukamoto and Izhikevich are the same as the reasons for combining the references in the rejection of claim 1 above.
Regarding claim 10, the combination of Tsukamoto and Izhikevich teaches: “ A non-transitory storage medium (Tsukamoto, Page 6, “other embodiments”; states that the present invention can be and includes storage media), storing a program that causes a computer to execute: acquiring an image for learning used for machine learning; (Tsukamoto,  Page 2, paragraph 5, line 1;  “Therefore, the image processing apparatus of the present invention is extracted by an image acquisition unit that acquires an image”);  setting, to the image, a target region including a detection target; (Tsukamoto, Page 3, Paragraph 2, lines 1-2;a target model/ target region, element 220, is set based on a detection target, i.e. a known feature quantity, element 231)  setting, to the image, a detection region in which a teaching signal is required to be set; (Tsukamoto, Page 2, paragraph 5, line 5; “  and a detecting means for detecting a detection region of the object in the image based on the likelihood calculated by the likelihood calculating means.”) , and setting, to the detection region, a teaching signal that may take three or more values in accordance with a relevance between the detection region and the target region.” (Tsukamoto, Page 5, paragraph 2, lines 7-9; “Based on the likelihood calculated from the likelihood calculation unit 103, the target detection unit 104 identifies a position and a region of a target having a higher likelihood than an arbitrary threshold value set in advance. As a result of the identification, the extracted target areas are indicated by 330 to 360. The obtained target detection results 330 to 360 are output to the model part position calculation unit 605.” Corresponds to a teaching signal since it orchestrates the location of the output of the updated image.  Paragraph 2 also discloses the extraction of a position of a target, the region of a target, and the specific part of the model of alignment located within a certain area, which may be interpreted to correspond to the acquisition of 3 values with respect to the relevance between the detection and target regions.), wherein the teaching signal is a value calculated from a continuous function in which the relevance is used as a variable. (Izhikevich, Paragraph 0133 and 0134; “It will be appreciated by those skilled in the art that various other realizations of the transfer function of the combiner 414 (e.g., comprising a Heaviside step function, a sigmoidal function, such as the hyperbolic tangent, Gauss error function, or logistic function, and/or a stochastic operation) may be applicable.” Any of the continuous functions mentioned above is stated as having the potential of being comprised within the teaching signal (Izhikevich, paragraph 0134). In addition, paragraph 133 discloses the determination of an “overriding” function which determines if certain essential components of the transfer function are present or relevant with respect to the combiner, which corresponds to the acquisition of relevance with respect to the continuous function utilized in the construction of the teaching signal.) The reasons for combining Tsukamoto and Izhikevich are the same as the reasons for combining the references in the rejection of claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (JP 2012-128638) in view of Izhikevich (US20150283701), in further view of Zhang (US 20160063398).
Regarding claim 5, the combination of Tsukamoto and Izhikevich does not explicitly disclose: “wherein the detection region setting unit sets the detection region by using a sliding window.”
However, in an analogous field of endeavor, Zhang discloses: “wherein the detection region setting unit sets the detection region by using a sliding window.” (Paragraph 0025, “A sliding window is introduced and the detection process done within this invention is based on the sliding window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto in view of Izhikevich such that: “the detection region setting unit sets the detection region by using a sliding window.”, as taught by Zhang, in order to “find a closest matching event by analyzing the event type, the parameters of the starting event and ending event and the timing of the events” (Zhang, paragraph 0025, lines 8-12). Accordingly, the combination of Tsukamoto, Izhikevich and Zhang discloses the invention of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Kitajima (JP 5769559) discloses an image processing apparatus that detects a specified target and utilizes a teaching operator that selects and identifies relevant portions of the image captures.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662